Title: James Madison to Aaron Vail, 9 September 1834
From: Madison, James
To: Vail, Aaron


                        
                            
                                Dr. Sir.
                            
                            
                                
                                    
                                
                                September 9th. 1834.
                            
                        
                        
                        I inclose a letter for Mr. George Joy of London, which I request the favor of you to have delivered. I am
                            anxious that it should not fail to reach him.
                        In compliance with your letter of—I forwarded to you the autograph lines which were wished. I hope the letter
                            got safely to hand. With cordial salutations
                        
                        
                            
                                J. M.
                            
                        
                    